Citation Nr: 1428392	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a variously diagnosed bilateral eye disability.



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to November 1978 and from March 1981 to December 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a June 2014 Travel Board hearing was scheduled; she failed to appear.

This appeal had included the issue of service connection for a right knee disability.  A September 2009 rating decision granted that benefit, and that issue is no longer before the Board.

Finally, in an April 2011 designation the appellant appointed Agent James Brakewood, Jr. as her representative.  In a designation dated June 7, 2011 she reappointed DAV as her representative.  [A September 2012 letter reflects her intent to revoke Mr. Brakewood's as her power of attorney (POA).  As she had designated DAV as her representative (revoking prior designations) in June 2011, that letter had no effect.]   In September 2012 she designated David Owens as her representative, revoking DAV.  In a March 2013 letter, Mr. Owens indicated he was withdrawing as her representative, and a March 2013 letter confirmed that withdrawal.  Accordingly, the Board finds that the Veteran is proceeding pro se. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appears to be receiving ongoing VA treatment for various disabilities.  The most recent records of her VA treatment in the record are dated in September 2013.  As any outstanding records of pertinent VA treatment are constructively of record, they must be obtained.

On the Veteran's most recent VA eye examination in August 2009 the diagnoses were bilateral glaucoma, dry eye syndrome, bilateral nuclear sclerosing cataract, and recurrent chalazion or hordeolum.  The examiner (indicating that notations of left eye chalazion and infection during service in 1984 were not long-term findings) opined that the recurrent chalazion was unrelated to service.  However, the Board notes that the Veteran's service treatment records (STRs) are replete with notations of bilateral eye infections, chalazions, and hordeolum throughout both her periods of service; a June 1983 record specifically notes an unresolving hordeolum.  Therefore, it appears the August 2009 examiner's opinion was based on a less than complete familiarity with the factual record.  Moreover, the further opinion that no other eye diagnoses are related did not include rationale (and is therefore inadequate for rating purposes).  The Board also notes that the STRs and postservice records both contain diagnoses of photophobia, which is not addressed in the August 2009 examination report.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of complete clinical records of any (and all) VA treatment the Veteran has received for her eyes since September 2013.

2.  The RO should then arrange for the Veteran to be examined by an VA ophthalmologist to determine the nature and likely etiology of her current eye disability(ies).  Her entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  Based on examination and interview of the Veteran, and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify by diagnosis each eye disability entity found.  Specifically, address all diagnoses made by the August 2009 examiner and the notations of photophobia in the Veteran's VA treatment records (noting whether such is a disability entity of itself or a symptom of an underlying disorder-and if so identify the disorder).  If an eye disorder previously diagnosed is not found, reconcile the conflicting findings.

(b)  Please identify the likely etiology for each eye disability diagnosed, indicating whether it is at least as likely as not (a 50 % or better probability) that such was incurred in (is due to disease or injury in) service, or if pre-existing a period of service was aggravated therein.   

The examiner must include rationale for all opinions, citing to supporting factual data.  

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

